Citation Nr: 1705418	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for right knee status post total joint replacement rated as 100 percent from June 2, 2006 and then 30 percent from August 1, 2007.

2.  Entitlement to an increased initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to August 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Seattle, Washington Regional office.

The Veteran was provided a hearing via live video teleconference before the undersigned Veterans Law Judge.  A copy of the transcripts have been associated with the record and reviewed accordingly.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  It is noted that the Veteran previously raised this issue in an April 2010 claim for TDIU and the RO denied such entitlement in a September 2012 rating decision.  The Veteran did not appeal that decision.  However, more recently, in conjunction with the Veteran's current claims for worsening severity of symptoms associated with service-connected disabilities, of which the Veteran claims that he stopped working and can no longer work because of his right knee, the Board finds that the issue of entitlement to a TDIU is once again raised and must be addressed accordingly within the context of these claims of worsening symptoms.  Therefore the issue is currently before the Board and shall be adjudicated accordingly.  The caption on the title page has been amended to reflect this finding.

The issues of entitlement to increased evaluations for right knee status post total joint replacement and bilateral hearing loss as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2016, at a hearing before a Veterans Law Judge and prior to the adjudication of the issue on appeal, the Veteran provided in person his desire to withdraw the issue of entitlement to an increased evaluation in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to an increased evaluation in excess of 10 percent for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, through an in-person appearance before the undersigned Veterans Law Judge, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

Right Knee

Here the Veteran claims that his right knee is worse than reflected by his current evaluation of 30 percent.  In this regard, the Veteran has claimed increased pain and instability associated with his right knee.

The Veteran was last provided with a VA examination in April 2014.  Upon review of the claims file, subjective interview, and objective testing, the examination revealed the presence of right knee degenerative joint disease with status post total knee replacement and a surgical scar.  Range of motion testing revealed a flexion of 130 degrees and extension of 0 degrees without any evidence of objective pain upon motion.  There was no additional loss of motion or pain upon repetition.  The Veteran did not report flare-ups.  There were no findings of subluxation, instability, ankylosis, disunion, or malunion.

Although the April 2014 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159  (2016).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the April 2014 VA examination.  Furthermore, the last VA examination of record is almost 3 years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's right knee disability.

Additionally, the Board notes that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

Here, it does not appear that the April 2014 VA examination took such passive and active ranges of motion into account.  As such, upon remand, the VA examiner should test for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Hearing Loss

Here the Veteran claims that his bilateral hearing loss is worse than reflected by his current evaluation of 0 percent.  In this regard, the Veteran has claimed increased inability to hear conversationally and in other public contexts.

The Veteran was last provided with a VA examination in January 2010.  Upon review of the claims file, subjective interview, and objective testing, the examination revealed sensorineural hearing loss both ears.  For the right ear, the Veteran had a moderate sensorineural hearing loss.  For the left ear, the Veteran had a moderate sensorineural hearing loss. The subjective factors are difficulty in background noise.  The objective factors are a decrease in hearing acuity in both ears.

Although the January 2010 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159  (2016).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green, 1 Vet. App. at 124.  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson, 3 Vet. App. at 482.  The Veteran has reported worsening symptoms since the January 2010 VA examination.  Furthermore, the last VA examination of record is over 7 years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's bilateral hearing loss.

TDIU

As the resolution of the right knee disability rating claim and bilateral hearing loss claim could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current right knee disability.

2. Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his bilateral hearing loss.

3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


